Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILD ACTION
The amendment filed 02/22/2021 has been entered. Claims 1-20 are pending. Claims 1, 8, and 15 have been amended. No claim is added or cancelled.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: Khosravi fails to teach “providing an enhancement model that is applied to the background content to increase a resolution of the background content and thereby yield enhanced background content having enhance visual quality, wherein increasing the resolution comprises increasing a number of pixels in the background content; and enabling the enhanced background content to be combined with the point-of- interest content to yield combined content that may be played to a user.”
In response to the applicant’s argument Khosravi teaches providing an enhancement model that is applied to the background content (col. 2, lines 66-67, the background adaptation functionality is implemented by a background adaptation system) to increase a resolution of the background content and thereby yield enhanced background content having enhance visual quality (i.e. update module is to perform multi -resolution background adaptation to update the background image frame with image information at the smallest possible cell size, col. 7, lines 1-3), wherein increasing the resolution comprises increasing a number of pixels in the background content (col. 5, 
The cited reference clearly teaches updating/changing the resolution of the background image by increasing the pixels of the background image.
In addition, the applicant mentioned about the predetermine number of pixels in col. 3, line 7, however, the above feature is not related to the background image frame rather related to the video frame. Therefore, increasing the pixel values of the background image frame is to change the resolution of the image frame not the resolution of the video frame.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (US 20170200315) hereinafter Lockhart in view of Khosravi et al. (US 6061088) hereinafter Khosravi.
Regarding claim 1, Lockhart teaches a method for enhancing background video content in discriminatively encoded video (i.e. adjust the rate at which the background frames of each video data signal, [0060]), the method comprising: providing video content in the form of point-of-interest content (i.e. foreground frames of the first video data signal is received, [0058]) and background content (i.e. background frames of the first video data signal is received, [0058]), wherein the background content is of lower visual quality than the point-of- interest content (i.e. the background frames of the first video data signal is received at a rate of 1 frame per second (fps), while the foreground frames of the first video data signal is received at a rate of 60 fps, [0058]).
However, Lockhart does not explicitly disclose providing an enhancement model that is applied to the background content to increase a resolution of the background content and thereby yield enhanced background content having enhance visual quality, wherein increasing the resolution comprises increasing a number of pixels in the background content; and enabling 
However, Khosravi teaches providing an enhancement model that is applied to the background content (i.e. the background adaptation functionality is implemented by a background adaptation system, col. 2, lines 66-67) to increase a resolution of the background content and thereby yield enhanced background content having enhance visual quality (i.e. update module is to perform multi -resolution background adaptation to update the background image frame with image information at the smallest possible cell size, col. 7, lines 1-3), wherein increasing the resolution comprises increasing a number of pixels in the background content (i.e. update module increases the pixel values in the background image frame, col. 5, lines 30-34) and enabling the enhanced background content to be combined with the point-of- interest content to yield combined content that may be played to a user (i.e. The snap update module copies the content, that is, the information, for a particular cell of a current video frame into a corresponding cell in the background image frame, causing an immediate update of the background image frame with the contents of that cell, col. 5, lines 11-15). 
Based on Lockhart in view of Khosravi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the background adaptation functionality is implemented by a background adaptation system and update module increases the pixel values in the background image frame to Lockhart because Lockhart teaches adjusting the rate of background frames, ([0060]) and Khosravi suggests the background adaptation functionality is implemented by a background adaptation system, (col. 2, lines 66-67), update module increases the pixel values in the background image frame, (col. 5, lines 30-34); the snap update module copies the content, that is, the information, for a particular cell of a current video frame into a corresponding cell in the background image frame, causing an immediate update of the background image frame with the contents of that cell, (col. 5, lines 11-15).


Regarding claim 2, Lockhart teaches providing the video content comprises transmitting the video content to a client device (i.e. transmitting, or streaming, the live video content from the live streaming system to the video combiner operating on the virtual reality headset, [0058]).

Regarding claims 8-9 and 15-16, the limitations of claims 8-9 and 15-16 are similar to the limitations of claims 1-2. Lockhart further teaches a computer program product for enhancing background video content in discriminatively encoded video, the computer program product comprising a computer- readable storage medium having computer-usable program code embodied therein (i.e. a non-transitory, computer readable medium comprising instructions that when executed cause a processor in a device to receive, [0018]), a system for enhancing background video content in discriminatively encoded video, the system comprising: at least one processor: at least one memory device operably coupled to the at least one processor and storing instructions for execution on (i.e. An system comprises a first processor and a memory, claim 11). Therefore, the limitations of claims 8-9 and 15-16 are rejected in the analysis of claims 1-2 above, and the claims are rejected on that basis.

Claims 3-7, 10-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (US 20170200315) hereinafter Lockhart in view of Khosravi et al. (US 6061088) hereinafter Khosravi and further in view of Honda et al. (US 20050175101) hereinafter Honda.
Regarding claim 3, Lockhart in view of Khosravi teach the limitation of claim 1 above.
However, Lockhart does not explicitly disclose providing the enhancement model comprises transmitting the enhancement model to the client device.

Based on Lockhart in view of Honda it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate coding mode information or background information to Lockhart because Lockhart teaches adjusting the rate of background frames, ([0060]) and Honda suggests the video transmitter sends the video stream and background information of the enhancement layer generated by the enhancement layer coder to the user via the network, ([0078]).
One of ordinary skill in the art would have been motivated to utilize Honda into Lockhart
system in order to increase efficiency of background adjustment of Lockhart system.

Regarding claim 4, Lockhart does not explicitly disclose applying, by the client device, the enhancement model to the background content to yield the enhanced background content, and combining, by the client device, the enhanced background content with the point-of- interest content to generate the combined content.   
However,  Honda teaches applying, by the client device, the enhancement model to the background content to yield the enhanced background content (i.e. the background combiner 350 generates an image according to the coding mode information or background information, [0090]), and combining, by the client device, the enhanced background content with the point-of- interest content to generate the combined content (i.e. the background combiner carries out background combination processing (ST235   5) using the background area of the background image and decoded non-background area and generates a combined image, [0056]). Therefore, the limitations of claim 4 is rejected in the analysis of claim 3 above, and the claims are rejected on that basis.

Regarding claim 5, Lockhart does not explicitly disclose teaches wherein transmitting the enhancement model to the client device comprises transmitting the enhancement model to the client device prior to transmitting the video content to the client device.
However, Honda teaches wherein transmitting the enhancement model to the client device comprises transmitting the enhancement model to the client device prior to transmitting the video content to the client device (i.e. send the background information to the receiving side, [0187]). Therefore, the limitations of claim 5 is rejected in the analysis of claim 3 above, and the claims are rejected on that basis.

Regarding claim 6, Lockhart does not explicitly disclose transmitting the enhancement model to the client device comprises transmitting the enhancement model to the client device at a rate that corresponds to an amount of point-of-interest content in the video content.
However, Honda teaches transmitting the enhancement model to the client device comprises transmitting the enhancement model to the client device at a rate that corresponds to an amount of point-of-interest content in the video content (i.e. the background area is an area having the same pixel values as those of the past intra-coded background image and the non-background area, [0063]). Therefore, the limitations of claim 6 is rejected in the analysis of claim 3 above, and the claims are rejected on that basis.

Regarding claim 7, Lockhart does not explicitly disclose transmitting the enhancement model to the client device comprises completing transmission of the enhancement model to the client device after initiating play of the video content on the client device
However, Honda teaches transmitting the enhancement model to the client device comprises completing transmission of the enhancement model to the client device after initiating play of the video content on the client device (i.e. standardized in carries out layered coding on 

Regarding claims 10-14 and 17-20, the limitations of claims 10-14 and 17-20 are similar to the limitations of claims 3-7. Therefore, the limitations of claims 10-14 and 17-20 are rejected in the analysis of claims 3-7 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/11/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447